DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 09/23/2021. Claims 1-3, 6, 9, 11-14, 17, 19-20, 23-24, 26, 28, 31-32, 35-36, 39-40, 44, 47, 50-55 are pending with claims 1-3, 6, 9, 11-14, 17, 19-20, 23-24, 26, 28, 31-32, 35-36, 39 withdrawn and claims 4-5, 7-8, 10, 15-16, 18, 21-22, 25, 27, 29-30, 33-34, 37-38, 41-43, 45-46, 48-49 cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shan Liao on 11/10/2021.

The application has been amended as follows: 

Claims 1-3, 6, 9, 11-14, 17, 19-20, 23-24, 26, 28, 31-32, 35-36, 39 have been cancelled.



Response to Arguments
Applicant’s arguments, see Remarks page 10, filed 09/23/2021, with respect to the objection of claims 40, 44 and 50 have been fully considered and are persuasive.  The objections of claims 40, 44 and 50 have been withdrawn. 
Applicant’s arguments, see Remarks page 10, with respect to the 35 U.S.C. 112(b) rejections of claims 40, 44, 47 and 50-55 have been fully considered and are persuasive.  The rejections of claims 40, 44, 47 and 50-55 have been withdrawn. 
Applicant’s arguments, see Remarks page 11-13, with respect to the 35 U.S.C. 103 rejections of claims 40, 44, 47 and 50-55 have been fully considered and are persuasive.  The rejections of claims 40, 44, 47 and 50-55 have been withdrawn. 
Allowable Subject Matter
Claims 40, 44, 47 and 50-55 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A medicinal carrier device, comprising:… at least one thermally conductive barrier fixed within the internal space to form an interior medicinal storage region on a first side of the at least one thermally 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Demuth et al. (US 2017/0023290) cooling apparatus having walls with cold pack storage regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763